UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2060



AGNES HARTE, on behalf of Homer Harte,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1553-BLA)


Submitted:   October 17, 2000            Decided:   November 17, 2000


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Agnes Harte, Petitioner Pro Se. Douglas Allan Smoot, JACKSON &
KELLY, Charleston, West Virginia; Patricia May Nece, Edward
Waldman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Agnes Harte, on behalf of her deceased husband, Homer Harte,

seeks review of the Benefits Review Board’s decision and     order

affirming the administrative law judge’s denial of black lung

benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

2000), and denying a motion for reconsideration. Our review of the

record discloses that the Board’s decision is based upon substan-

tial evidence and is without reversible error.    Accordingly, we

affirm substantially on the reasoning of the Board.   See Harte v.

Consolidation Coal Co., BRB No. 98-1553-BLA (B.R.B. Apr. 6 & June

21, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2